Certain identified information, marked by [***], has been
excluded from this exhibit because it is both (i) not material
and (ii) would be competitively harmful if publicly disclosed.
    


 
DATED 14 FEBRUARY 2019
 
 
 
 
 
AIMIA FOODS LIMITED
(1)
 
and
 
 
STEVEN KITCHING
(2)



 
CONTRACT OF EMPLOYMENT
 






DATE OF AGREEMENT
14 February 2019
PARTIES
(1)
AIMIA FOODS LIMITED (Company Number 01542173) whose registered office is at
Penny Lane, Haydock, Merseyside, WA11 0QZ (the "Company")
(2)
STEVEN KITCHING of [***] ("You")

IT IS AGREED THAT:
1
DEFINITIONS AND INTERPRETATION

1.1
In this agreement the following words and phrases shall have the following
meaning:

"Group" means the Company, its subsidiaries, any holding company of the Company
and any subsidiary of such holding company (all as defined in section 1159 of
the Companies Act 2006) and any associated company (which expression shall mean
any other company of which the Company or its holding company or any subsidiary
of the Company or its holding company beneficially holds not less than 20% of
the equity share capital) and any reference to "Group Company" shall be
construed accordingly.
"Intellectual Property Rights" means any copyrights, rights in designs,
registered designs, trademarks, service marks, the goodwill in any trademarks,
rights in confidential information, rights in and to any inventions, patents,
design patents, utility patents and the right to apply for and be granted any of
these rights and the right to claim priority from any such application.
1.2
Any reference to a statutory provision includes all re-enactments and
modifications of that provision and any regulations made under it or them.

1.3
The headings in this agreement are for convenience only. They do not form part
of this agreement and do not affect its interpretation.

2
COMMENCEMENT

Your employment under this agreement will begin on the date of this agreement.
For statutory purposes your period of continuous employment commenced on 14 July
2008.
3
JOB TITLE/DUTIES

3.1
Your job title is Executive Chair, Route Based Services and Chairman, UK. You
will report to Tom Harrington (CEO of Cott Corporation).

3.2
You acknowledge and agree that you will at all times during your employment
(including during any period of suspension or while on garden leave in
accordance with clause 17.3), be subject to a duty of goodwill, trust,
confidence, exclusive service, faith and fidelity to the Company. These duties
include, without limitation, the obligation throughout the duration of this
agreement:

(a)
not to compete with any Group Company;

(b)
not to make preparations (during such hours as you should be providing services
under this agreement) to compete with any Group Company after this agreement has
terminated;

(c)
not to solicit in competition with any Group Company any customer or customers
of any Group Company;

(d)
not to entertain invitations to provide services either in a personal capacity
or on behalf of any third party from actual or prospective customers of any
Group Company where such invitations relate to services which could be provided
by any Group Company;

(e)
not to offer employment elsewhere to employees of any Group Company;

(f)
not to copy or memorise Confidential Information (as defined in clause 13) or
trade secrets of any Group Company with a view to using or disclosing such
information for a purpose other than for the benefit of any Group Company;

(g)
not without the prior written consent of the Company engage in any form of
business or employment other than your employment with the Group whether inside
or outside your normal hours of work. In the event permission is granted for you
to engage in other employment outside your normal hours of work, you are
required to notify the Company of the hours worked each week and to discontinue
it if an actual or potential conflict of interest between that activity and your
work for the Company arises; and

(h)
not to encourage, procure or assist any third party to do anything which, if
done by you, would be a breach of (a) to (f) above.

4
TRAVEL

4.1
You may be required to travel on Company business. This may involve travelling
outside normal business hours and at weekends and bank or public holidays should
the need arise. Reasonable expenses will be paid for such travel as detailed in
clause 7.

4.2
For the purposes of Part 1 of the Employment Rights Act 1996, it is not expected
that you will be required to work outside the United Kingdom for more than one
month at a time.

5
REMUNERATION

You will be paid £166,000 ("Salary") gross per annum for the performance of your
duties which will be paid monthly in arrears by BACS on or before the last
working day of each month. Your Salary accrues daily and will be credited
directly to your bank account, less tax and employee National Insurance
contributions.
6
BONUS TARGET

6.1
The amount of your bonus target is 75% of your Salary.

6.2
Please note that the bonus plan is entirely discretionary, and the Company
reserves in its absolute discretion the right to terminate or amend it or any
other bonus plan that may be established.

7
BUSINESS EXPENSES

You will be reimbursed for all reasonable travelling, hotel and other business
expenses incurred by you in or about the proper performance of your duties and
properly authorised by the CEO. You must produce evidence of your expenses in
the form required by the Company from time to time and you must claim your
expenses in the manner specified by the Company from time to time. The Company
reserves the right to refuse to reimburse expenses for which no satisfactory
evidence has been produced.
8
PENSION SCHEME

You have provided the Company with a certificate from HMRC, which confirms that
you are protected for tax purposes under HMRC’s Fixed Protection 2014
requirements. Accordingly, the Company has not automatically enrolled you in its
pension scheme and as such, you have no pension with the Company.
9
CAR ALLOWANCE

The Company will provide you with an annual car allowance of £12,000 to be paid
in equal monthly instalments (less tax and employee National Insurance) with
your Salary. For the avoidance of doubt, the car allowance is not included in
your basic pay and will not count towards other terms and conditions of
employment which are related to your basic pay.
10
OTHER BENEFITS

During this agreement you will be eligible to participate at the Company's
expense in the Company's:
(a)
life assurance scheme; and

(b)
private medical expenses insurance scheme (immediate family cover).

11
HOLIDAYS

11.1
You are entitled to 13 working days' paid holiday in each complete holiday year,
which is exclusive of bank/public holidays. The rate of pay due in respect of
each bank holiday or working day’s paid holiday will consist of the proportion
of your Salary that is relative to the normal hours of work of the day in
question.

11.2
Entitlement to holidays and holiday pay cannot be carried over to the next
holiday year or brought forward except by prior written agreement from the
Company. There is no payment in lieu in respect of any holiday untaken at the
end of the holiday year.

11.3
On termination of your employment, your entitlement to accrued holiday pay will
be directly in proportion to your service during the holiday year in which the
termination took place. If on termination of employment you have taken holidays
in excess of the holidays equivalent to the proportion of the holiday year in
which you have been employed by the Company up to the date of termination, the
Company will be entitled to deduct from any sums payable to you a sum in respect
of each day’s holiday taken in excess of such entitlement.

12
INCAPACITY

12.1
Information relating to the Company’s sickness procedure and your entitlement to
sick pay can be found in the Staff Handbook. Any Company sick pay paid in
addition to Statutory Sick Pay is paid at the absolute discretion of the
Company.

12.2
If you are absent by reason of sickness, injury or other incapacity, you agree
at the request of the Company to undergo one or more medical examinations
performed by a doctor appointed and paid for by the Company. You authorise the
Company to have unconditional access to any report produced as a result of such
examination and to any relevant medical information held on you by your own
doctor.

13
CONFIDENTIALITY

13.1
During your employment, you will be exposed to information about the business,
technology, processes, products, plans, financial or other information or data
of the Group and that of the Group’s suppliers and customers which may amount to
a trade secret, be confidential or commercially sensitive and which if misused
or disclosed could cause significant harm to the Group. Such information,
whether communicated to you in writing, on computer disk or in any other medium
(and whether or not it is marked as confidential), is referred to in this
agreement as "Confidential Information" and includes without limitation:

(a)
details of how the Group prices its products or services including any discounts
or non-standard terms offered to any clients;

(b)
the Group's Intellectual Property Rights;

(c)
information relating to the Group's suppliers and the terms and conditions
(including any prices and discounts) agreed with them;

(d)
information relating to the Group's clients or customers and the terms and
conditions (including any prices and discounts) agreed with them;

(e)
research and development projects of the Group;

(f)
the Group's marketing and sales strategies and plans;

(g)
potential acquisitions and disposals by the Group;

(h)
the Group's financial and sales performance;

(i)
any processes, inventions, designs, know-how, discoveries, technical
specifications and other technical information relating to the creation,
production or supply of any past, present or future product or service of the
Group; and

(j)
any other categories of confidential information that we want to protect and
which we notify to you in writing as being confidential or which by its nature
or the surrounding circumstances is clearly confidential.

13.2
You will not during the term of this agreement or following its termination use,
disclose or permit to be used or disclosed (except in connection with the
performance of your duties or as required by law) any Confidential Information.

13.3
The restrictions contained in this clause do not apply to:

(a)
any disclosure authorised by the Company or required in the ordinary and proper
course of your employment or as required by the order of a court of competent
jurisdiction or an appropriate regulatory authority or otherwise required by
obligation of public law;

(b)
any information that you can demonstrate was known to you prior to the
commencement of your employment by any Group Company;

(c)
any information which is already in, or comes into, the public domain other than
through your unauthorised disclosure or breach of confidence; or

(d)
any information being a protected disclosure within the meaning of section 43A
of the Employment Rights Act 1996.

13.4
The provisions of this clause 13 shall survive any termination of this agreement
and shall remain in force in relation to any item of Confidential Information
for so long as it is still properly regarded by the Company as being
confidential.

14
INTELLECTUAL PROPERTY

14.1
You will promptly disclose in writing to us full details of any works of any
nature which you make (alone or with others) during the course of your
employment with us.

14.2
Subject to sections 39 – 42 of the Patents Act 1977, all Intellectual Property
Rights existing (or which may in the future exist) in any works created by you
during the course of your employment or by using materials, tools, information
or opportunities made available to you through your employment shall belong to
us and you hereby assign all such Intellectual Property Rights to us, free from
all encumbrances.

14.3
Subject to sections 39 – 42 of the Patents Act 1977, if required by us to do so,
whether during or after the termination of your employment, you will sign any
documents and do anything necessary to give effect to this clause 14.

14.4
You hereby waive, on a worldwide basis, in favour of us all your rights pursuant
to sections 77 - 89 inclusive of the Copyright Designs and Patent Act 1988 in
any works you may create during the course of your employment.

14.5
You hereby appoint the Company to be your attorney in your name and on your
behalf to execute or complete any document or do any such thing and generally to
use your name for the purposes of giving to us (or our nominee or successors)
the full benefit of the provisions of this clause 14.

14.6
The provisions of this clause 14 shall remain in full force and effect following
any termination of this agreement for any reason, whether such termination is
lawful or not.

15
RESTRICTIVE COVENANTS

15.1
You agree that you will comply with the post-termination obligations set out in
Schedule 1 of this agreement.

15.2
You will not, either during your employment or at any time after its
termination, knowingly make any untrue or misleading statement in relation to
any Group Company and you should not from the date your employment is terminated
represent yourself as still being employed by or connected with any Group
Company unless the particulars are specifically agreed in writing with the
Company.

15.3
If you apply for or are offered new employment or a new appointment or
engagement before entering into any related contract, you agree to bring the
terms of Schedule 1 of this agreement to the attention of a third party
proposing directly or indirectly to employ, engage or appoint you.

16
DISCIPLINARY AND GRIEVANCE PROCEDURES

16.1
The Company's disciplinary and grievance procedures are set out in the Staff
Handbook. Those procedures do not form part of your contract of employment.

16.2
If you have any grievance relating to your employment, you should raise it in
the first instance with the CEO, in accordance with the Company’s grievance
procedure.

16.3
If you are dissatisfied with any disciplinary decision taken against you, you
may appeal to the CEO within 5 working days.

17
TERMINATION

17.1
The period of written notice required to be given by you or by the Company to
terminate your employment shall be 9 months’.

17.2
The Company reserves the right to dismiss you without notice or payment in lieu
of notice if it has reasonable grounds to believe you are guilty of gross
misconduct or gross negligence or if there are other substantial grounds
justifying your immediate dismissal including any significant breach of your
contractual obligations.

17.3
During any period of notice, and provided that the Company continues to pay your
Salary and all benefits to which you are contractually entitled (or to pay a sum
in lieu of the value of such benefits) until the termination of your employment,
you agree that the Company is entitled at its absolute discretion to place you
on garden leave. During any such period of garden leave you must not, except as
authorised by the Company:

(a)
attend any premises of any Group Company during the remaining period of your
notice (or any part of such period); and

(b)
make contact (including socially) with any employees, agents, suppliers or
customers or clients of any Group Company except as directed by the Company
during the remaining period of your notice (or any part of such period).

17.4
In addition to clause 17.3, during any period of garden leave, the Company may
require you to:

(a)
not carry out your duties or exercise your responsibilities under this agreement
during the remaining period of your notice period (or any part of such period);

(b)
return to the Company all documents, computer disks, laptop computers,
Blackberry, mobile telephone, iPhones or similar devices and other property
(including summaries, extracts or copies) belonging to the Company (or any Group
Company or to its or their clients or customers;

(c)
carry out exceptional duties or special projects outside the normal scope of
your duties and responsibilities.

17.5
Whether or not either party has served notice to terminate this agreement under
clause 17.1, the Company may, at its absolute discretion, terminate your
employment at any time by notifying you in writing that it is exercising its
right under this clause 17.5 to dismiss you with immediate effect and that it
will be making a payment to you in line with the provisions of this clause 17.5
and of clause 17.6. Such a payment will be equivalent to your basic annual
salary and contractual benefits (subject to deduction of tax and National
Insurance contributions) which would have been payable during your notice period
or any unexpired balance thereof.

17.6
We reserve the right to pay any sums due under clause 17.5 in equal monthly
instalments during what would have been the unexpired portion of your
contractual notice period.

17.7
If we terminate your employment without the written notification referred to in
clause 17.5 then you will have no contractual entitlement to the pay in lieu of
notice referred to in that clause.

18
DEDUCTIONS

For the purposes of the Employment Rights Act 1996, you authorise the Company at
any time during the continuance of this agreement and in any event on
termination howsoever arising, to deduct from your remuneration (which for this
purpose includes Salary, pay in lieu of notice, commission, bonus, holiday pay
and sick pay) all debts owed by you to any Group Company, including but without
limitation the balance outstanding of any loans (and interest where appropriate)
advanced by the Company to you, the cost of repairing any damage or loss to the
Company's property caused by you and any loss suffered by the Company as a
result of any neglect or breach of duty by you.
19
DATA PROTECTION

19.1
The Company places the highest importance on compliance with all applicable data
protection laws in force from time to time, including but not limited to the
General Data Protection Regulation as enacted into UK law (“Data Protection
Laws”). 

19.2
The Company shall hold and process personal data (including special categories
of personal data) relating to you in manual and automated filing systems. 
Details about how and why the Company generally processes employee personal data
(including your personal data) are set out in the Company's staff privacy
notice, the current version of which is available from HR.  By entering into
this agreement, you confirm that you have read and understood the Company's
staff privacy notice.   

19.3
It is important that all Company employees take appropriate steps to protect
personal data and use it lawfully.  Accordingly, you shall treat all personal
data relating to any person, whether within or outside the Company, which you
acquire in the proper course of your employment in effect as if it were
confidential information of the Company and shall not do or omit to do anything
that would put the Company in breach of Data Protection Laws.  You also confirm
that you will comply with the Company’s current data protection policy and other
Company policies relating to the security and use of personal data, copies of
which are available from HR. A failure to comply with these policies may be
dealt with under the Company’s disciplinary procedure and, in deliberate or very
serious cases of data misuse, may be treated as gross misconduct potentially
leading to summary dismissal.   

19.4
You agree to keep the Company informed of any changes to your personal data.

20
COLLECTIVE AGREEMENTS

There are no collective agreements with trade unions that directly affect the
terms and conditions of your employment.
21
NOTICES

21.1
Any notice to be given under this agreement to you may be given to you
personally or sent to you by pre-paid first class letter addressed to you at
your last known place of residence. Any notice to be given to the Company should
be addressed to the Chief Executive Officer of Cott Corporation with a copy to
the Vice President, General Counsel and Company Secretary and may be served by
leaving it at or sending it by pre-paid first class letter to him at our
registered office for the time being.

21.2
Any such notice will be deemed to have been received: if delivered personally,
at the time the notice is left at the address or given to the addressee; or in
the case of pre-paid first class post, at 9am on the second business day after
posting.

22
ENTIRE AGREEMENT

This agreement constitutes the entire agreement between the parties and cancels
and is in substitution for all previous letters of engagement, agreements,
representations, offers and arrangements (whether oral or in writing) relating
to your employment, all of which shall be deemed to have been terminated by
mutual consent with effect from the date on which your employment commenced.
23
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

No person (including your spouse or civil partner or dependants) other than a
party to this agreement has any rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce the terms of this agreement.
24
SEVERANCE

If any provision or part of this agreement is held to be invalid or
unenforceable:
(a)
such provision shall be deemed deleted and severed from this agreement;

(b)
amendments to this agreement may be made by the addition or deletion of wording
as appropriate to replace the invalid part or provision with such provision that
retains the closest possible effect to the invalid provision or part and is both
valid and enforceable; and

(c)
the validity and enforceability of the other provisions of this agreement shall
not be affected.

25
GOVERNING LAW AND JURISDICTION

25.1
This agreement will be governed by and construed in accordance with the law of
England and Wales.

25.2
The parties submit to the exclusive jurisdiction of the courts of England and
Wales in connection with any claim, dispute or matter arising out of or relating
to this agreement.

25.3
Any delay by the Company in exercising any of its rights under this agreement
will not constitute a waiver of such rights.





Schedule 1

Post-Termination Obligations
1.1
You undertake that you will not without the Company's prior written approval,
whether by yourself or on behalf of any other person, firm or company whether
directly or indirectly:

(a)
during the period of 12 months following the termination of your employment
solicit or seek to obtain orders for Restricted Services and/or Restricted
Products from any Restricted Customer;

(b)
during the period of 12 months following the termination of your employment
provide any Restricted Services and/or Restricted Products to any Restricted
Customer;

(c)
during the period of 12 months following the termination of your employment
persuade or attempt to persuade any Restricted Employee to terminate their
employment with the Company whether or not that employee is thereby in breach of
their own contract with the Company;

(d)
during the period of 12 months following the termination of your employment be
engaged, concerned or interested, whether as a principal, shareholder, partner,
employee, or agent or otherwise, in (or otherwise within the Restricted
Territory carry on or be engaged or concerned or interested in, or provide
technical, commercial or professional advice to) any business which supplies
Restricted Products and/or Restricted Services in competition with any Group
Company.

1.2
For the purposes of clause 1.1 the following words and phrases shall have the
following meanings:

(a)
"Restricted Customer" means any person, firm or company who is or was a client
or customer of the Company for the sale or supply of Restricted Services and/or
Restricted Products or in the habit of dealing with the Company for the sale or
supply of Restricted Services and/or Restricted Products during the last 12
months of your employment.

(b)
"Restricted Employee" means any person employed by the Company at the date on
which your employment is terminated who is a senior manager, senior new business
person or executive or is of the same or similar grade to you.

(c)
"Restricted Products" means products of the same kind or of a materially similar
kind as those provided by the Company during the 12 months immediately prior to
the termination of your employment.

(d)
"Restricted Services" means services of the same kind or of a materially similar
kind as those provided by the Company during the 12 months immediately prior to
the termination of your employment.

(e)
"Restricted Territory" means the UK.

1.3
Each of these covenants is independent and severable from the other covenants
and enforceable accordingly. If any covenant is unenforceable for any reason but
would be enforceable if part of the wording was deleted, it will apply with such
deletions as may be necessary to make it valid and enforceable.

1.4
The duration of these restrictive covenants is reduced by an amount equal to the
time that we place you on garden leave.

IN WITNESS of which this agreement has been executed and, on the date set out
above, delivered as a deed.


 
EXECUTED as a deed by AIMIA FOODS LIMITED acting by
                                                          a director in the
presence of:
 
Director
 
 
Signature :
/s/ Claire Duffy
 
Name :
Claire Duffy
 
Witness
 
 
Signature :
/s/ Matthew Vernon
 
Name :
Matthew Vernon


SIGNED as a deed by STEVEN KITCHING in the presence of:
 
 
 
Signature :
/s/ Steven Kitching
Name :
Steven Kitching








